DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6-7, 10-13, 15-17, and 20 are objected to because of the following informalities:
claim 6, line 2, “one or more conditioning games” should read --one or more of the conditioning games--;
claim 6, line 3, “one or more the stimuli” should read --one or more of the game stimuli--;
claim 7, line 1, “comprise of” should read --comprise--;
claim 7, line 2, “one or more the conditioning games” should read --one or more of the conditioning games--;
claim 7, lines 2-3, “one or more the game stimuli” should read --one or more of the game stimuli--;
claim 10, lines 6-7, “the mindset content of other members of the social network” should read --mindset content of other members of the social network--;
claim 10, lines 11-12, “the accessing member’s the one or more mindset goals” should read --the accessing member’s one or more mindset goals--;
claim 10, line 13, “commenting” should read --commenting on--;
claim 11, line 7, “mindset” should read --mindsets--;
claim 12, line 1, “are capable” should read --is capable--;
claim 13, line 2, “unique mindset of the user” should read --unique mindsets of the users--;
claim 15, line 3, “content” should read --mindset content--;
claim 16, line 3, “content” should read --mindset content--;
claim 16, lines 3-4, “one or more conditioning games” should read --one or more of the conditioning games--;
claim 16, line 4, “one or more the stimuli” should read --one or more of the game stimuli--;
claim 17, lines 3-4, “one or more the conditioning games” should read --one or more of the conditioning games--;
claim 17, line 4, “one or more the game stimuli” should read --one or more of the game stimuli--;
claim 20, line 3, “the social network” should read --a social network--;
claim 20, line 10, “permit to the” should read --permit the--;
claim 20, line 13, “commenting” should read --comment on--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 7, 12-15, and 17 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 each recite “capable of representing and activating concepts related to the one or more mindset goals” at lines 1-2. This limitation is vague because no guidance is provided as to what features, attributes, or properties are entailed by mindset content “capable of representing and activating concepts related to the one or more mindset goals”. A person of ordinary skill in the art would thus have no way of recognizing the claimed mindset content “capable of representing and activating concepts related to the one or more mindset goals” or distinguishing it from any other kind of mindset content. Moreover, no definition of “capable of representing and activating concepts related to the one or more mindset goals” is provided in the specification. Whether certain mindset content is “capable of representing and activating concepts related to” a user’s mindset goal(s) is also a subjective determination not amenable to any standard of measurement. See MPEP § 2173.05(b)(IV). That is, one of ordinary skill in the art would have no way of ascertaining the metes and bounds of the claimed invention. Accordingly, claims 2 and 12 have an indefinite scope. For examination purposes, mindset content “capable of representing and activating concepts related to the one or more mindset goals” will be interpreted as encompassing any mindset content curated by a user in conjunction with specifying mindset goal(s) as part of claims 1 and 11, respectively.
Regarding claims 2 and 12, the phrase “may comprise” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For examination purposes, claims 2 and 12 will be interpreted as the mindset content comprises a visual, an auditory, a gustatory, an olfactory, a tactile representation, or a combination thereof.
Claims 3 and 13 each recite “represent the unique mindset of the user” at lines 1-2. This limitation is vague because no guidance is provided as to what features, attributes, or properties are entailed by mindset goal(s) that “represent the unique mindset of the user”. A person of ordinary skill in the art would thus have no way of recognizing the claimed mindset goal(s) that “represent the unique mindset of the user” or distinguishing them from any other kind of mindset goals. Moreover, no definition of “represent the unique mindset of the user” is provided in the specification. Whether certain mindset goal(s) “represent the unique mindset of the user” is also a subjective determination not amenable to any standard of measurement. See MPEP § 2173.05(b)(IV). That is, one of ordinary skill in the art would have no way of ascertaining the metes and bounds of the claimed invention. Accordingly, claims 3 and 13 have an indefinite scope. For examination purposes, mindset goal(s) that “represent the unique mindset of the user” will be interpreted as encompassing any mindset goal(s) specified by a user as part of claims 1 and 11, respectively.
Claim 4 recites “unique to the user” at line 1, and claims 14 and 15 each recite “user-unique” at line 3. These limitations are vague because no guidance is provided as to what features, attributes, or properties are entailed by mindset content that is “user-unique” or “unique to the user”. A person of ordinary skill in the art would thus have no way of recognizing the claimed mindset content that is “user-unique” or “unique to the user” or distinguishing it from any other kind of mindset content. Moreover, no definition of “user-unique” or “unique to the user” is provided in the specification. Whether certain mindset content is “user-unique” or “unique to the user” is also a subjective determination not amenable to any standard of measurement. See MPEP § 2173.05(b)(IV). That is, one of ordinary skill in the art would have no way of ascertaining the metes and bounds of the claimed invention. Accordingly, claims 4 and 14-15 have an indefinite scope. For examination purposes, mindset content that is “user-unique” or “unique to the user” will be interpreted as encompassing any mindset content curated by a user as part of claims 1 and 11, respectively.
Claims 7 and 17 recite the limitation “one or more the game stimuli” in lines 2-3 and line 4, respectively. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation will be interpreted as referring to one or more game stimuli resulting from the transformation of mindset content according to claims 6 and 16, respectively. To resolve this issue, Examiner suggests that Applicant consider revising claims 7 and 17 to depend from claims 6 and 16, respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception—one or more abstract idea(s)—without significantly more. The claims recite changing mental state and managing personal behavior through changing mental state, which fall within the “Mental Processes” and “Certain Methods of Organizing Human Activity” groupings of abstract ideas, respectively.
Claim 1 recites the limitations of a method for training a mindset of a user with gamification, the method being performed by a computing device, the method comprising: … conditioning the mindset of the user via one or more conditioning games. As drafted, these limitations are a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of a generic computer. That is, other than reciting “a computing device”, nothing in the claim elements precludes the steps from practically being performed in the human mind and/or with pen and paper. For example, but for the “computing device” language, the claim encompasses manually and/or mentally changing a user’s state of mind via purely mental games, spoken or verbal games, and/or games played using pen and paper. Similarly, under the broadest reasonable interpretation and aside from reciting “a computing device”, the claim encompasses brick-and-mortar, conventional managing of a user’s personal behavior through games that change the user’s state of mind. If claim limitations, under their broadest reasonable interpretation, cover performance of the limitations in the human mind and/or with pen and paper, and/or a method of managing personal behavior, but for the recitation of a generic computer, then they fall within the “Mental Processes” and “Certain Methods of Organizing Human Activity” groupings of abstract ideas, respectively. Accordingly, the claim recites one or more abstract idea(s).
This judicial exception is not integrated into a practical application. Specifically, the claim recites the additional elements of “a computing device”, “specifying one or more mindset goals by the user”, and “curating mindset content by the user”. The computing device is recited at a high level of generality and merely automates the specifying, curating, and conditioning steps, thus serving as a generic computer to perform the abstract idea. The computing device is claimed generically, is operating in its ordinary capacity, and does not use the judicial exception in a manner that imposes a meaningful limit on the exception, such that the claim is more than a drafting effort designed to monopolize the exception. As recited, this additional element amounts to no more than mere instructions to apply the exception using a generic computer. Furthermore, the specifying and curating steps are simply insignificant extra-solution activity—i.e., pre-solution data gathering. These additional elements thus do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to one or more abstract idea(s).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computing device amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. As further discussed above with respect to integration of the abstract idea into a practical application, specifying the goal(s) and curating content are simply insignificant extra-solution activity. Such insignificant extra-solution activity also fails to provide an inventive concept. Accordingly, claim 1 is not patent eligible.
Claims 2-5 and 8-9 recite the limitations: wherein the mindset content is capable of representing and activating concepts related to the one or more mindset goals, and the mindset content may comprise a visual, an auditory, a gustatory, an olfactory, a tactile representation, or a combination thereof; wherein the one or more mindset goals represent the unique mindset of the user; wherein the mindset content is unique to the user; wherein the mindset content simultaneously represents a conditioned stimulus and an unconditioned stimulus; wherein the curating mindset content is directed to conditioning the user in the one or more mindset goals; and wherein the one or more conditioning games are directed to conditioning the user in the one or more mindset goals, respectively. These additional elements are simply insignificant extra-solution activity—i.e., an insignificant application (conditioning mindset for certain types of goals or using certain types of content in claims 2-5; conditioning mindset with content curation or conditioning games directed to conditioning goals in claims 8-9) or mere selection of a particular data source or type of data (certain types of goals or content in claims 2-5; certain types of content to be curated or conditioning games in claims 8-9) to be manipulated. Furthermore, these additional elements do no more than generally link the judicial exception to a particular technological environment or field of use (methods for conditioning mindset for certain types of goals or using certain types of content in claims 2-5; methods for conditioning mindset with content curation or conditioning games directed to conditioning goals in claims 8-9). These additional elements thus fail to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also fail to provide an inventive concept. Claims 2-5 and 8-9 therefore do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, claims 2-5 and 8-9 are not patent eligible.
Claims 6-7 recite the limitations wherein the mindset content is transformed into one or more game stimuli by the computing device for use as inputs in one or more conditioning games, the conditioning games comprising one or more the stimuli and wherein the one or more conditioning games comprise of dynamic combinations of one or more the conditioning games with one or more the game stimuli, respectively. These additional elements are simply insignificant extra-solution activity—i.e., an insignificant application (conditioning games using mindset content for inputs/stimuli or providing different permutations of games and inputs/stimuli) or mere selection of a particular data source or type of data (mindset content used for game inputs/stimuli or different permutations of games and inputs/stimuli) to be manipulated. Furthermore, these additional elements do no more than generally link the judicial exception to a particular technological environment or field of use (methods for conditioning mindset via conditioning games using mindset content for inputs/stimuli or providing different permutations of games and inputs/stimuli). These additional elements thus fail to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also fail to provide an inventive concept. Claims 6-7 therefore do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, claims 6-7 are not patent eligible.
Claim 10 recites the limitations of registering users as members of a social network; matching and connecting the members of the social network, and permitting the members of the social network to search for matches and connect with other members of the social network; accessing, by a member of the social network, the mindset content of other members of the social network; presenting, to the accessing member, the mindset content of other members of the social network; curating, by the accessing member, the mindset content of other members of the social network wherein the mindset content is associated with the accessing member’s the one or more mindset goals; and commenting, sharing, and liking the mindset content by the members of the social network. These additional elements are simply insignificant extra-solution activity—i.e., an insignificant application (curating mindset content of other social network users associated with a user’s own goal(s)) or mere selection of a particular data source or type of data (mindset content of other social network users associated with a user’s own goal(s)) to be manipulated. Furthermore, these additional elements do no more than generally link the judicial exception to a particular technological environment or field of use (methods for conditioning mindset/goal(s) via content of other social network users). These additional elements thus fail to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also fail to provide an inventive concept. Claim 10 therefore does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, claim 10 not patent eligible.
Claims 11-20, which are directed to a computer system, are identical in substance to claims 1-10, respectively, except for parent claim 11’s recitation of additional generic hardware, software, and other components: “a plurality of devices”, “a communication network”, and “application programs”. Thus, claims 11-20 are rejected for the same reasons discussed above for claims 1-10, respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sy (T. Sy, “Tappit APK 1.0”, May 2019, ChipApk.com, pp. 1–4, https://chipapk.com/app/7195124) [hereinafter “Tappit”].
Claim 1
	Tappit discloses a method for training a mindset of a user with gamification, (p. 1 (“play the game and build a custom perspective on ideas, people or anything you can think of”)) the method being performed by a computing device, (p. 1 (“for Android, Windows PC, Mac”)) the method comprising:
specifying one or more mindset goals by the user; (p. 1 (“build a custom perspective on ideas, people or anything you can think of”))
curating mindset content by the user; (p. 1 (“Create custom word and picture sets”) [below screenshot of interface shows camera icon for inputting user-provided images and “Add Words” button for inputting user-provided text])

    PNG
    media_image1.png
    640
    359
    media_image1.png
    Greyscale

and
conditioning the mindset of the user via one or more conditioning games. (“play the game and build a custom perspective on ideas, people or anything you can think of! Tappit utilizes the power of tested psychological principles like association!”))
Claim 2
	Tappit discloses—as best understood based on the 35 U.S.C. 112(b) issues discussed above—the elements of claim 2 as stated above for claim 1.
Claim 3
	Tappit discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 3 as stated above for claim 1.

Claim 4
	Tappit discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 4 as stated above for claim 1.
Claim 5
	Tappit discloses the elements of claim 5 as stated above for claim 1.
Claim 6
	Tappit discloses the elements of claim 6 as stated above for claim 1.
Claim 7
	Tappit discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 7 as stated above for claim 1.
Claim 8
	Tappit discloses the elements of claim 8 as stated above for claim 1.
Claim 9
	Tappit discloses the elements of claim 9 as stated above for claim 1.
Claim 11
	Tappit discloses the elements of claim 11 as stated above for claim 1.
Claim 12
	Tappit discloses—as best understood based on the 35 U.S.C. 112(b) issues discussed above—the elements of claim 12 as stated above for claim 2.
Claim 13
	Tappit discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 13 as stated above for claim 3.

Claim 14
	Tappit discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 14 as stated above for claim 4.
Claim 15
	Tappit discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 15 as stated above for claim 5.
Claim 16
	Tappit discloses the elements of claim 16 as stated above for claim 6.
Claim 17
	Tappit discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 17 as stated above for claim 7.
Claim 18
	Tappit discloses the elements of claim 18 as stated above for claim 8.
Claim 19
	Tappit discloses the elements of claim 19 as stated above for claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tappit in view of Vaterlaus (US 20180256078 A1).
Claim 10
	Tappit discloses the elements of claim 10 as stated above for claim 1 with respect to 35 U.S.C. 102.
Tappit may not explicitly disclose, but, in the same field of endeavor, Vaterlaus teaches:
registering users as members of a social network; (Fig. 3; social module 1122; [0137])
matching and connecting the members of the social network, and permitting the members of the social network to search for matches and connect with other members of the social network; (Fig. 3; social module 1122; [0137])
accessing, by a member of the social network, the mindset content of other members of the social network; (Fig. 3; social module 1122; [0136])
presenting, to the accessing member, the mindset content of other members of the social network; (Fig. 3; social module 1122; [0136])
curating, by the accessing member, the mindset content of other members of the social network wherein the mindset content is associated with the accessing member’s the one or more mindset goals; (Fig. 3; social module 1122; [0139]) and
commenting, sharing, and liking the mindset content by the members of the social network. (Fig. 3; social module 1122; [0134], [0139], [0140], [0145])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Tappit to include registering users as members of a social network; matching and connecting the members of the social network, and permitting the members of the social network to search for matches and connect with other members of the social network; accessing, by a member of the social network, the mindset content of other members of the social network; presenting, to the accessing member, the mindset content of other members of the social network; curating, by the accessing member, the mindset content of other members of the social network wherein the mindset content is associated with the accessing member's the one or more mindset goals; and commenting, sharing, and liking the mindset content by the members of the social network as taught by Vaterlaus because “a social element may aid in behavioral change, and thus including social module 1122 is advantageous.” ([0134])
Claim 20
	Tappit in view of Vaterlaus discloses the elements of claim 20 as stated above for claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Fleisher whose telephone number is (571) 272-8278. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A FLEISHER/Examiner, Art Unit 3715      

/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        







                                                                                                                                                                                                  

September 29, 2022